EXHIBIT 10.11 EXECUTIVE EMPLOYMENT AGREEMENT Executive Name: Andrew G. Sculley, Jr. Title(s): Chief Executive Officer Effective Date: May 7, 2008 For good consideration, the Company employs Andrew G. Sculley, Jr. on the following terms and conditions (the “Agreement”) as of the above date between EMAGIN CORPORATION, a Delaware corporation (the “Company”), and the above named executive (“Executive”). 1. EMPLOYMENT AGREEMENT 1.1. Employment, Duties, and Responsibilities.The Company hereby employs Executive as its President and Chief Executive Officer and Executive accepts such employment on the terms contained in this Agreement. Within limitations established by the Bylaws of the Company, Executive shall have each and all of the duties, responsibilities and authorities that are consistent with his title. The Company shall retain full direction and control of the manner, means and methods by which Executive performs the services for which he is employed hereunder and of the place or places at which such services shall be rendered. Executive shall report to the Board of Directors of the Company. 1.2. Term.This Agreement shall commence on the date hereof and shall continue hereafter, unless terminated pursuant to this Section 3, for a period of thirty six (36) months from the date hereof. 1.3. Time and Effort.Executive shall use his best efforts to carry out the duties and responsibilities that are consistent with his title and devote the substantial portion of his entire business time, attention, and energy exclusively to the business and affairs of the Company. During Executive’s employment Executive shall not engage in any business activities outside those of the Company to the extent that such activities would interfere with or prejudice Executive’s obligations to the Company. Executive may serve as a member of the Board of Directors of other organizations that do not compete with the Company, and may participate in other professional, civic, governmental organizations and activities that do not materially affect his ability to carry out his duties. 1.4. Service to the Board of Directors.The executive will provide information and services to the Board of Directors and its Committees as needed to support company business.During the Term of employment, the Company shall use its reasonable, good faith efforts to cause Executive to be elected and re-elected as a member of the Board of Directors.The termination of Executive’s employment with the Company for any reason, and regardless of whether such termination is initiated by Executive or by Company, shall be considered a contemporaneous resignation by the Executive from the position of Company’s President and Chief Executive Officer and as a member of the Board of Directors of the Company and all Company affiliated entities and shall be deemed a termination from employment with all such Company affiliated entities. 2. COMPENSATION 2.1. Base Salary. As compensation for performing services for the Company, Executive shall be entitled to an annual salary of $300,000.00, payable in bi-weekly installments consistent with the Company’s payroll practices. The salary will increase to $310,000, per annum, after six months and to $320,000, per annum at the end of the first year. The annual base salary will be reviewed on or before January 1 of each year by the Compensation Committee to determine if such base salary should be increased due to inflation or in recognition of Executive’s services to the Company. 1 2.2. Bonus. The Board of Directors or Compensation Committee of the Board will work on a bonus plan for the top management of the company. The plan will be completed by July 2008. It will include goals that have a range of probabilities of achievement. 2.3. Time Off.Executive shall accrue personal time off for sick leave, personal reasons, and holidays according to applicable company policy, except that Executive shall accrue personal time off for vacation in accordance with the Executive’s accrual rate of 30 days per each calendar year, with a maximum of 45 days of unused vacation rolled over to the subsequent year in addition to each calendar’s year accrual. .The limits for accrual and rollover of personal time, other than vacation policy specified herein, shall be pursuant to Company policy, as may be modified company-wide from time to time. 2.4. Benefit Plans.During Executive’s employment, Executive shall be entitled to participate, to the extent of Executive’s eligibility, in the employee fringe benefits made available by the Company to its employees. Nothing in this Agreement shall preclude the Company from terminating or amending any employee benefit plan or program as a whole from time to time. 2.5. Business Expenses. Upon submission of itemized expense statements in the manner specified by the Company, Executive shall be entitled to reimbursement for reasonable travel, relocation, and other reasonable business expenses incurred by the Executive in the performance of his duties under this Agreement, or as agreed to by the Board of Directors. 2.6. Stock Options and Grants.
